Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s request for entry of the amended claim set filed 3/07/2022 is acknowledged, but is denied. The proposed amendment to base claim 2 removing examined SEQ ID Nos 16,126 and 16,293 changes the scope and the breadth of the claim. 
The proposed claim amendments raise new issues and require further consideration and/or search.
Therefore, proposed amendments to the claims have not been entered.
Claims 3 and 57 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 2, 9, 19, 20, 22, 30, 34, 38, 39, 41, 44, and 56 are pending. 


MAINTAINED REJECTIONS
SEQ ID NO: 16,293 embodiments
Claims 2, 9, 19, 20, 22, 30, 34 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015, prior art of record), in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019)

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019), as applied to claims 2 and 34, in further view of Corti et al., (WO2016/172659, filed 4/23/2016, published 10/27/2016, prior art of record).

Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015), in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019) as applied to claim 2, in further view of Vannocci et al., (Dis Model Mech, 2015, 8, 711-719, see IDS filed 5/21/2019).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019) and Vannocci et al., (Dis Model Mech, 2015, 8, 711-719, see IDS filed .

SEQ ID NO: 16,126 embodiments
Claims 2, 9, 20, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (2018/0344817, filed 5/02/2016)

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/07/2022 are acknowledged.
Applicant argues that the proposed claim amendments no longer recite guide RNA comprising SEQ ID Nos: 16,126 or 16,293. Furthermore, Applicant argues that Claim 57 should no longer be withdrawn.
Applicant's arguments have been fully considered but since they are directed to the amended claim that was not entered, they are considered moot. In regard to withdrawn Claim 57, as stated in the prior Office action, since Applicant elected SEQ ID NO:16,293 as the species to be examined, claim 57 was withdrawn because it did not encompassed the elected species.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633